Citation Nr: 1816363	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  09-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD) with history of bypass grafting, prior to May 17, 2010.  

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.  

3.  Entitlement to an extraschedular evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and August 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board reflects that this case has a long and complex procedural history, which was documented in the previous June 2016 Board decision that remanded the issues currently before the Board for additional development.

During the appeal period, the Veteran was was awarded a 100 percent evaluation for CAD beginning May 17, 2010; the Board has therefore recharacterized that issue on appeal in order to comport with that award of benefits.  After completion of the requested development, the case has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

1.  Beginning on April 23, 2010, the Veteran had chronic congestive heart failure; prior to that date, however, there is no evidence of acute congestive heart failure, left ventricular dysfunction with an ejection fraction between 30 and 50 percent, or an estimated METs level between 3 and 5.  

2.  Throughout the appeal period, the Veteran did not have diastolic pressure predominantly 110 mm Hg or more, or systolic pressure predominantly 200 mm Hg or more.  

3.  Neither the Veteran nor his representative have explicitly raised the issue of extraschedular evaluation for bilateral hearing loss, nor is extraschedular evaluation reasonably raised by the record; rather, the Veteran's bilateral hearing loss symptomatology is shown to be contemplated by the Rating Schedule in this case.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial evaluation in excess of 30 percent for CAD prior to April 23, 2010, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for establishing a 100 percent evaluation for CAD, beginning April 23, 2010 but not prior to that date, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).

3.  The criteria for establishing an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).  

3.  The issue of entitlement to extraschedular evaluation for bilateral hearing loss dismissed.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).


Evaluation for CAD Prior to May 17, 2010

The Veteran filed his claim for service connection for CAD on September 20, 2004.  The Veteran has been assigned a 30 percent evaluation for his CAD, assigned under Diagnostic Code 7101, from September 20, 2004 through May 16, 2010; beginning May 17, 2010, the Veteran's CAD has been assigned a 100 percent evaluation, and that period will no longer be discussed in this case as such is the highest possible evaluation for his CAD.

Under Diagnostic Code 7005, for arteriosclerotic heart disease or coronary artery disease, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure (CHF) in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).  

Prior to filing his claim for service connection, the Veteran underwent a bypass grafting heart procedure in April 2003.  The Veteran underwent a VA examination of his CAD in March 2005.  The Veteran reported that his private cardiologist told him "there [was] nothing wrong," approximately one week prior to the examination; the examiner noted that there were no records from the private cardiologist of record.  During that examination, the Veteran reported a consistent and persistent history of dizziness; he was noted to take three heart medications.  The examiner noted that the private cardiologist did not deem exercise testing necessary at that time.  The Veteran reported chronic fatigue, but denied shortness of breath.  On examination, the Veteran had a heart rate and rhythm that was regular without any murmurs, rubs or gallops.  The examiner did not estimate any METs at that time.  

The Veteran had a VA echocardiogram in March 2005 which indicated a left ventricle that was normal in size, with mild concentric left ventricular hypertrophy and an ejection fraction of 55/60 percent.  

VA treatment records from March 2005 indicate that the Veteran complained of dizziness.  In July 2005, the Veteran reported to VA that he had dizziness, although he denied chest pain, palpitations, shortness of breath or dysuria; the examiner noted at that time that there was no chest pain or signs of failure during the examination; he was continued on his heart medications at that time.  VA treatment records from September 2006, March 2007, November 2007, June 2008, December 2008, and June 2009 are substantially similar to those noted above.  In October 2009, the Veteran is noted to have been hospitalized for atrial fibrillation and started on coumadin.  The Veteran's cardiac symptomatology, however, was substantially similar to that noted above.  

In an April 23, 2010 VA treatment record, the Veteran was seen for complaints of shortness of breath.  The Veteran reported feeling like he was choking while sleeping and this was relieved by sitting; he also reported a wheezing in his lung.  He denied chest pain, palpitations, or dysuria.  After examination, the Veteran was diagnosed with CHF rule out chronic obstructive pulmonary disease (COPD).  The Veteran was scheduled for an echocardiogram that was accomplished on May 17, 2010; in that echocardiogram report, the Veteran was shown to have a left ventricle that was normal in size, with mild concentric left ventricular hypertrophy with an ejection fraction of 50/55 percent.  

Based on the foregoing evidence, the Board finds that a 100 percent for chronic CHF is warranted beginning April 23, 2010; the Board notes that such is the first instance of any CHF noted in the claims file.  Prior to that date, however, the Veteran is not shown to have any acute episodes of CHF, left ventricular dysfunction with an ejection fraction between 30 and 50 percent, or to have an estimated METs level between 3 and 5.  

Accordingly, a 100 percent evaluation for CAD is warranted beginning April 23, 2010; however, an initial evaluation in excess of 30 percent prior to that date must be denied at this time.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.  

As a final matter, the Board acknowledges the Court's September 2015 Memorandum Decision regarding this issue, particularly with regard to the application of 38 C.F.R. § 3.310(b).  The Court, at that time, was concerned with the Board and RO's application of a 30 percent off-set of a 60 percent evaluation based on having a 30 percent baseline prior to aggravation (i.e., the Veteran's CAD symptomatology was 60 percent disabling, although the baseline for that disability was 30 percent and therefore, the disability rating assigned based on aggravation was 30 percent).  

As noted above, the Veteran has now been assigned a 100 percent evaluation prior to the date of that initial 30 percent evaluation following an off-set of 30 percent evaluation for the aggravation of the 60 percent evaluation.  In other words, VA has no longer offset any of the Veteran's evaluation for CAD due to any aggravation baseline in this case.  VA has, instead, in analyzing whether the Veteran warranted an increased evaluation assumed all cardiac symptomatology was due to his service-connected disability under Mittleider v. West, 11 Vet. App. 181 (1998), as instructed by the Court.  


Increased Evaluation for Hypertension

The Veteran filed his claim for service connection for hypertension on September 20, 2004.  Throughout the appeal period, the Veteran has been assigned a 10 percent evaluation for his hypertension under Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The Veteran underwent a VA examination in March 2005.  The Veteran reported being treated for hypertension for an extended period of time and was talking three different medications for his blood pressure.  On examination at that time, the Veteran had had blood pressure readings of 154/80, 151/77, and 121/74.  

The Veteran underwent another VA hypertensive examination in March 2011.  The examiner noted that the Veteran's blood pressure had been well-controlled recently and that he denied any current problems related to his blood pressure.  The Veteran was taking three medications for his hypertension at that time; the examiner noted that continuous medication was required for control of his hypertension.  On examination, he had blood pressure readings of 126/77, 148/90, and 126/77.  The Veteran was diagnosed with essential hypertension; the examiner noted that the Veteran's hypertension did not have any effects on his daily activities or occupational functioning.  

The Veteran underwent a VA heart examination in March 2014, although it was not specifically for his hypertension.  He had blood pressure of 150/92 during that examination and he was taking medications for his blood pressure at that time.  

VA attempted to obtain VA examinations of his hypertension in August 2016, September 2016, and January 2017; the Veteran had several medical problems and cancelled those examinations, indicating that he was unable to attend any VA examinations.  

However, in lieu of those examinations, the Veteran submitted a November 2016 private Disability Benefits Questionnaire (DBQ) from Dr. K.C. respecting his hypertension.  VA, however, only received the first page of the hypertension DBQ, which noted that the Veteran had hypertension and that the Veteran's medical history was unknown to Dr. K.C. at that time, as he was a new admission for long-term care and his full health history did not accompany him.  No blood pressure readings were noted on that hypertension DBQ page.  Dr. K.C., however, did provide the full heart DBQ, in which a blood pressure of 130/90 was indicated.  

Although Dr. K.C. did not indicate whether the Veteran was taking any medications for his hypertension, contemporaneous VA treatment records demonstrate continued use of medications to treat his blood pressure.  The Board has also reviewed the VA and private treatment records associated with the claims file since September 2004.  Those records generally demonstrate that the Veteran has taken medications to control his hypertension throughout the appeal period; those records, however, generally predominantly systolic pressure less than 200 and diastolic pressure less than 110.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for a higher evaluation of his hypertension.  The Veteran's records throughout the appeal period do not demonstrate readings that are predominantly 110 or more for diastolic pressure or predominantly 200 or more for systolic pressure.  The Veteran has been assigned the appropriate 10 percent evaluation based on the predominance of his diastolic and systolic pressures noted in the claims file and based on his need for continuous medication for control of his hypertension.  

Accordingly, an evaluation in excess of 10 percent for hypertension must be denied based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.

As a final matter, the Board acknowledges the Court's September 2015 Memorandum Decision regarding this issue, particularly with regard to the application of 38 C.F.R. § 3.310(b).  The Court, at that time, was concerned with the Board and RO's application of a 10 percent off-set of a 10 percent evaluation based on having a 10 percent baseline prior to aggravation (i.e., the Veteran's hypertension symptomatology was 10 percent disabling, although the baseline for that disability was 10 percent and therefore, the disability rating assigned based on aggravation was noncompensable).  

As noted above, the Veteran has now been assigned a 10 percent evaluation for the entire appeal period.  In other words, VA has no longer offset any of the Veteran's evaluation for hypertension due to any aggravation baseline in this case.  VA has, instead, in analyzing whether the Veteran warranted an increased evaluation assumed all cardiac symptomatology was due to his service-connected disability under Mittleider v. West, 11 Vet. App. 181 (1998), as instructed by the Court.  


Extraschedular Evaluation for Bilateral Hearing Loss

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2017).  Furthermore, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." 

With respect the extraschedular evaluation for bilateral hearing loss, the Board denied increased evaluations for the Veteran's bilateral hearing loss in excess of 30 percent prior to March 4, 2014, and in excess of 70 percent thereafter.  The Board reflects that the schedular portion of the Veteran's bilateral hearing loss claim is therefore final.  See 38 C.F.R. § 20.1103 (2017).  

In the June 2016 Board decision, the Board acknowledged that the Veteran had problems with hearing people which appeared to cause marked interference with employment.  To that end, the Board noted that the Veteran's statements in his audiological examinations, which comported with Martiniak v. Nicholson, 21 Vet. App. 447, 455 (2007), were that his hearing loss 

affected his ability to understand what people were saying in 'just about any situation.'  The Veteran also stated that he did not hear well at all and people have to shout at him to get him to hearing them.  He indicated that his son reviewed his mail and goes with the Veteran for business stuff.  The Veteran reported that he cannot hear the words clear[ly].

Specifically, the Board concluded that "there were some reported symptoms that are not specifically listed in the rating schedule and implicit in the contentions is an assertion that the disability would cause marked interference with employment."  The Board therefore remanded the extraschedular evaluation portion for additional development to include obtaining a Director of Compensation opinion under 38 C.F.R. § 3.321.  

Since the referral of the extraschedular issue in June 2016, the Court has subsequently clarified that the ratings criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech, including in an everyday work environment, as these are precisely the effects that VA's audiometric test are designed to measure.  The Court further held that when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Specifically, the Court discussed how VA's rating criteria for hearing loss provides for evaluating hearing loss based on a combination of puretone averages and speech discrimination, measuring a Veteran's ability to hear sound at specific frequencies and volumes and to identify spoken words, respectively.  The Court also noted that the 1994 amendments to 38 C.F.R. § 4.85 expressly recognizes exceptional patterns of hearing impairment, such that VA can fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting, such as every day work environments and in the presence of environmental noise, which often cannot be overcome by the use of hearing aids.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  

Based on review of the evidence in this case, the Board notes that the Veteran and his representative have not explicitly raised the issue of entitlement to an extraschedular evaluation for his bilateral hearing loss.  

Moreover, the Board reflects that all of the Veteran's assertions pertain to his loss of hearing acuity and the effects of that loss of hearing acuity on the functions of his daily life.  Such are explicitly contemplated by the Rating Schedule in this case.  Consequently, the Board cannot find that the record reasonably raises an exceptional or unusual disability picture as to the Veteran's bilateral hearing loss claim.  See Id.; see also Rossy v. Shulkin, No. 16-0720 (December 13, 2017) (the Court held that it could not distinguish Doucette, where the only hearing loss problem alleged was difficulty understanding conversations, particularly in noisy or crowded circumstances).  

Accordingly, as the Veteran and his representative have not explicitly raised the issues of entitlement and/or applicability of extraschedular evaluations under 38 C.F.R. § 3.321 for any of his increased evaluation claims on appeal at this time, nor have these issues been reasonably raised by the record, the Board will dismiss the extraschedular evaluation claim for bilateral hearing loss at this time.  See Doucette, supra (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  


ORDER

Prior to April 23, 2010, an initial evaluation in excess of 30 percent for CAD is denied.  

Beginning April 23, 2010, a 100 percent evaluation for CAD is granted.  

An initial evaluation in excess of 10 percent for hypertension is denied.  

The issue of entitlement to extraschedular evaluation for bilateral hearing loss is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


